946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Eugene BAILES, Plaintiff-Appellant,v.K.M. HAWK, Warden, Buddy Levins, Assistant Warden, DaveFarmer, Administrative Assistant, Terry Clark, Unit Manager,Wake Forest Unit, Jerry Gaughan, Caseworker, Donna Wagoner,Counsel, Jim Brand, Unit Manager, Billy W. Boggs,Caseworker, Ronnie S. Lunsford, Counselor, Thomas S.Mortimer, Correction Officer, James D. King, ISM Officer,Ann Turner, ISM Supervisor, Fran Bateman, ISM Officer, SteveCounts, Correctional Supervisor, William E. Compston,Correctional Supervisor, B. Barnes, ISM Officer, Mail Room,Unknown Mail Room Workers, ISM Officers, John Shore, DutyOfficer, Bill Hartman, Duty Officer, Kathy Humphrey,Supervisor, Education, E.L. Smith, Night Supervisor,Education, Eight Unknown Medical Staff, Bureau of Prisons,Attorney General of the United States, Margaret P. Currin,United States Attorney, B. Booker, Director of Prisons,Defendants-Appellees.Bob E. Bailes, Plaintiff-Appellant,v.K.M. Hawk, Warden, Buddy Levins, Assistant Warden, DaveFARMER, Administrative Assistant, Terry Clark, Unit Manager,Wake Forest Unit, Jerry Gaughan, Caseworker, Donna Wagoner,Counsel, Jim Brand, Unit Manager, Billy W. Boggs,Caseworker, Ronnie S. Lunsford, Counselor, Thomas S.Mortimer, Correction Officer, James D. King, ISM Officer,Ann Turner, ISM Supervisor, Fran Bateman, ISM Officer, SteveCounts, Correctional Supervisor, William E. Compston,Correctional Supervisor, B. Barnes, ISM Officer, Mail Room,Unknown Mail Room Workers, ISM Officers, John Shore, DutyOfficer, Bill Hartman, Duty Officer, Kathy Humphrey,Supervisor, Education, E.L. Smith, Night Supervisor,Education, Eight Unknown Medical Staff, Bureau of Prisons,Attorney General of the United States, Margaret P. Currin,United States Attorney, B. Booker, Director of Prisons,Defendants-Appellees.
No. 90-6929.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1991.Decided Oct. 3, 1991.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.   James C. Fox, Chief District Judge.  (CA-88-818-CRT)
Robert Eugene Bailes, appellant pro se.
Eileen G. Coffey, Office of the United States Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
DISMISSED IN NO. 90-6929, AFFIRMED IN NO. 91-7565
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Robert E. Bailes appeals in No. 91-7565 from the district court's final order dismissing Bailes's Bivens* action, and in No. 90-6929 from a prior order accepting the recommendation of the magistrate and dismissing his claims for damages but staying his claim for injunctive relief pending a decision of this Court in  United States v. Stotts, 925 F.2d 83 (4th Cir.1991).   Our review of the record and the district court's opinion discloses that these appeals are without merit.


2
Accordingly, in No. 90-6929 we dismiss the appeal from the dismissal of damage claims as interlocutory and we dismiss the appeal of the stay pending our decision in Stotts as moot.   In No. 91-7565, we affirm on the reasoning of the district court.   Bailes v. Hawk, CA88-818-CRT (E.D.N.C. Apr. 1, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
No. 90-6929 DISMISSED, No. 91-7565 AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 40 U.S. 388 (1971)